            Case 1:19-vv-00013-UNJ Document 47 Filed 11/17/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       (Filed: October 30, 2020)


* * * * * * * * * * * * * *
GARY TUCKER,               *                                     UNPUBLISHED
                           *                                     No. 19-13V
         Petitioner,       *
                           *                                     Special Master Dorsey
v.                         *
                           *                                     Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1


        On January 3, 2019, Gary Tucker (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Program”)2 alleging that as a
result of an influenza vaccine and/or a pneumococcal conjugate (“Prevnar 13”) vaccine
administered on November 7, 2016, he suffered Guillain-Barré syndrome. Petition at Preamble.
On July 10, 2020, petitioner filed a motion for a decision dismissing his petition, and that same
day the undersigned issued her decision dismissing the petition for insufficient proof. (ECF No.
37).

1
  This Decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.
§§ 300aa.
         Case 1:19-vv-00013-UNJ Document 47 Filed 11/17/20 Page 2 of 4




        On July 15, 2020, petitioner filed an application for attorneys’ fees and costs. Motion for
Attorney Fees and Costs (ECF No. 41). Petitioner requests compensation in the amount of
$44,684.64, representing $40,701.00 in attorneys’ fees and $3,983.64 in costs. Fees App. at 1.
Pursuant to General Order No. 9, petitioner warrants that he has not personally incurred any
costs in pursuit of his claim for compensation. Id. at 6. Respondent filed his response on July 16,
2020, indicating that he “is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Response at 2 (ECF No. 65). Petitioner did not file a reply
thereafter. The matter is now ripe for disposition.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $44,184.64.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). Here, although the petition was eventually dismissed, the undersigned does not
doubt the petition was brought in good faith, and the case had a reasonable basis to proceed for
as long as it did. Respondent also has not challenged the good faith or reasonable basis of the
petition. Accordingly, petitioner is entitled to a final award of reasonable attorneys’ fees and
costs

                      a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent

                                                 2
         Case 1:19-vv-00013-UNJ Document 47 Filed 11/17/20 Page 3 of 4




and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).

        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                   i. Reasonable Hourly Rates

        Petitioner requests the following hourly rates for the work of her counsel: for Mr.
 Andrew Downing, $385.00 per hour for work performed in 2017-2020; and for Ms. Courtney
 Van Cott, $205.00 per hour for work performed in 2018-2019, and $275.00 per hour for work
 performed in 2020. These rates are consistent with what Mr. Downing and Ms. Van Cott have
 previously been awarded for their Vaccine Program work, and the undersigned finds them to
 be reasonable herein. See, e.g., Olschansky v. Sec’y of Health & Human Servs., No. 17-
 1096V, 2020 WL 1027681 (Fed. Cl. Spec. Mstr. Feb. 21, 2020).

                                 ii.     Reasonable Hours Expended

        In reducing an award of fees, the goal is to achieve rough justice, and therefore a special
master may take into account their overall sense of a case and may use estimates when reducing
an award. See Florence v. Sec’y of Health & Human Servs., No. 15-255V, 2016 WL 6459592, at
*5 (Fed. Cl. Spec. Mstr. Oct. 6, 2016) (citing Fox v. Vice, 563 U.S. 826, 838 (2011). It is well
established that an application for fees and costs must sufficiently detail and explain the time
billed so that a special master may determine, from the application and the case file, whether the
amount requested is reasonable. Bell v. Sec'y of Health & Human Servs., 18 Cl. Ct. 751, 760
(1989); Rodriguez, 2009 WL 2568468. Petitioner bears the burden of documenting the fees and
costs claimed. Id. at *8.

         Upon review of the submitted billing records, the undersigned finds the majority of the
time billed to be reasonable. The timesheet entries are sufficiently detailed for an assessment to
be made of the entries’ reasonableness. However, a small reduction is necessary due to excessive
paralegal time billed. Paralegals billed time on administrative tasks such as filing documents and
handling payments for medical records. Paralegal time was also excessive for review of filings
(e.g., 0.2 hours to review status reports and scheduling orders). These issues have previously
been raised with the Van Cott & Talamante firm. Sheridan v. Sec’y of Health & Human Servs.,
No. 17-669V, 2019 WL 948371, at *2-3 (Fed. Cl. Spec. Mstr. Jan. 31, 2019); Moran v. Sec’y of
Health & Human Servs., No. 16-538V, 2019 WL 1556701, at *4 (Fed. Cl. Spec. Mstr. Jan. 23,

                                                 3
            Case 1:19-vv-00013-UNJ Document 47 Filed 11/17/20 Page 4 of 4




2019). Therefore, a reasonable reduction of $500.00 is being made for excessive billing for
paralegal time.

                           b. Attorneys’ Costs

        Petitioner requests a total of $3,983.64 in attorneys’ costs. This amount is comprised of
acquiring medical records, the Court’s filing fee, postage, and an expert report prepared by
petitioner’s expert, Dr. Anderson of Neurology Consulting, Inc. Fees App. at 36-38. Petitioner
has provided adequate documentation supporting these costs and they are reasonable in the
undersigned’s experience.

             II.      Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and her counsel as follows:

    Attorneys’ Fees Requested                                                    $40,701.00
    (Total Reduction from Billing Hours)                                         - ($500.00)
    Total Attorneys’ Fees Awarded                                                $40,201.00

    Attorneys’ Costs Requested                                                    $3,983.64
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                                $3,983.64

    Total Attorneys’ Fees and Costs Awarded                                      $44,184.64

Accordingly, the undersigned awards $44,184.64 in attorneys’ fees and costs, in the form of
a check payable jointly to petitioner and petitioner’s counsel, Mr. Andrew Downing.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.3

          IT IS SO ORDERED.


                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          4
